DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 09/16/2022.
Claims 1-20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
There is no antecedent basis for the limitation “the secure token”. The applicant is respectfully requested to amend the claimed language.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawharkar (US 9,262,754) in view of Metral (US 2016/0267458).
Re Claims 1 and 11: Jawharkar teaches request tracking system and method, which includes communication device configured to communicate with (i) a first computing device {herein computer system 150} associated with a user and executing a browser extension application and a web browser application, and (ii) a second computing device {herein computer system 105} executing an authentication application (see fig.# 4; col.8, lines 50+); a memory storing instructions (14, lines 30+); and at least one processor configured to execute the instructions to perform operations comprising: detecting, via a browser extension application, a payment field in a web page received at the first computing device (col.8, lines 50+); receiving from a server {herein the computing system 105 may include server-based computing system, comprising one or more networked computer servers} and in response to the user being authenticated based on a user authentication response, the secure token  mapped to a determined financial service account associated with the user (col.2, lines 40+); and populating, by the browser extension application and in response to receiving the secure token, the payment field in the web page with the secure token, wherein the secure token is configured to enable a purchase transaction with a merchant via the web page and a provider of the determined financial service account is configured to send a communication authorizing the purchase transaction (col.8, lines 50+).
Jawharkar recites login information, passwords and other authentication information or stored tokens, but fails to specifically teach a secure token mapped to a determined financial service account.
Metral teaches enhanced mobile transaction and payments, which includes a secure token mapped to a determined financial service account (¶ 21-26+).
In view of Metral’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Jawharkar a secure token mapped to a determined financial service account so as to facilitate processing of a payment authorization for a specific transaction based on representation of an authentication value.
Re Claims 3-5 and 13-15: The teachings of Jawharkar have been discussed above.
Jawharkar fails to specifically teach that the secure token is a single-use token, a time-limited token.
Metral teaches enhanced mobile transaction and payments, wherein the secure token is a single-use token, a time-limited token, wherein the web page is associated with the merchant, and the secure token comprises a merchant-specific token (¶ 24-26+).
In view of Metral’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Jawharkar wherein the secure token is a single-use token, a time-limited token so as to facilitate processing of a payment authorization for a specific transaction based on representation of an authentication value.
Re Claims 6 and 16: Jawharkar as modified by Metral teaches method and system, wherein the operations further comprise, via the browser extension application: redetecting the payment field in a subsequent visit to the web page; and in response to redetecting the payment field, automatically repopulating the payment field with the secure token (see fig.# 6a; col.11, lines 57+).
Re Claims 7 and 17: Jawharkar as modified by Metral teaches method and system, wherein the operations further comprise: receiving an indication of personal information associated with the first computing device, wherein the personal information comprises at least one of a name, a shipping address, or a billing address; detecting a personal information field in the web page provided through the web browser application; and in response to detecting the personal information field, populating the personal information field with the personal information (col.4, lines 47+; col.11, lines 5+).
Re Claims 8 and 18: Jawharkar as modified by Metral teaches method and system, wherein the operations further comprise, further in response to detecting the payment field, visually highlighting the payment field in the web browser application (see fig.# 3b; col.8, lines 21+).
Re Claims 9 and 19: Jawharkar as modified by Metral teaches method and system, wherein: the operations further comprise transmitting an authentication request comprising instructions for generating the user authentication response; and the user authentication response indicates that the instructions for generating the user authentication response have been followed (see fig.# 2a; col.6, lines 40+).
Re Claims 10 and 20: Jawharkar as modified by Metral teaches method and system, wherein: the authentication request requests input from the second computing device; and the user authentication response comprises an indication of the requested input (col.10, lines 12-27+).

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable upon filing a proper Terminal Disclaimer and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach an offer to generate the secure token; receiving from the first computing device an acceptance of the offer; and in response to receiving the acceptance, generating the secure token. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Examiner’s Remarks
The examiner herein retains the double patent rejection as set forth in the office action mailed on 04/19/2022. Therefore, a terminal disclaimer  will be required to render the claimed invention in condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kozloski et al. (US 2018/0255090) teaches blockchain web browser interface.
Uddin (WO 2020219590 A1) teaches payment system accepting any cryptocurrency or virtual currency that performs transaction between purchaser and merchant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887